       Case 4:20-cv-00596-A Document 35 Filed 11/16/20                            Page 1 of 14 PageID 333

                                                                              l              )1:, -1 1r - c1   )j   :u

                            IN THE UNITED sTATEs DISTRI{T                         ··cotfa±:;
                                 NORTHERN DISTRICT OF TEXAS                             ,     ''
                                     FORT WORTH DIVISION                      i         \_llOV 1    Ii 2020
                                                                              I   CLERK, L'.~,:. ni:_;1 RH_ r       cot11rr
BILLY FRED GENTRY, JR,',                                  §
                                                          §
                                                                              L.... "I -. .               .. . -·-- .
                    Movant,                               §
                                                          §
VS,                                                       §    NO, 4:20-CV-596-A
                                                          §    (NO, 4:16-CR-132-A)
UNITED STATES OF AMERICA,                                 §
                                                          §
                    Respondent,                           §


                                  MEMORANDUM OPINION AND ORDER

           Came on for consideration the motion of movant, Billy Fred

Gentry,         III, to vacate, set aside, or correct sentence under 28

U,S.C, § 2255, The court, having considered the motion, the

government's response, the reply, the evidence submitted, the

record, including the record in the underlying criminal case,

No, 4:16-CR-132-A, styled "United States of America v. Charles

Ben Bounds, et al,," and applicable authorities, finds that the

motion should be denied,

                                                         I,


                                                  Background

           Information contained in the record of the underlying

criminal case reflects the following:

           On May 18, 2016, movant was named along with others in a

one-count superseding indictment charging him with conspiracy to



1 As   the govemmcnt has noted, the movanfs name is Billy Fred Gentry, III.
   Case 4:20-cv-00596-A Document 35 Filed 11/16/20                              Page 2 of 14 PageID 334


possess with intent to distribute 50 grams or more of a mixture

and substance containing a detectable amount of methamphetamine,

in violation of 21 U.S.C § 846. CR Doc.' 215. On August 10, 2016,

movant was named along with others in a third superseding

indictment charging him with conspiracy to possess with intent

to distribute 50 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C § 846. CR Doc. 526. On August 17, 2016, movant and

his attorney appeared for arraignment on the third superseding

indictment. CR Doc. 587. Movant pleaded not guilty. CR Doc. 1340

at 10.

         Movant was tried by a jury. CR Docs. 633, 636, 638, 639. On

September 1, 2016, the jury returned its verdict of guilty. CR

Doc. 661. The probation officer prepared a presentence report

("PSR"), which reflected that movant•s base offense level was 36

because the offense involved at least 15 kilograms but less than

45 kilograms of methamphetamine. CR Doc. 959,
                                                                                    ,   26. He received

a two-level increase for possession of a firearm, id.
                                                                                                   ,   27, and

a two-level increase for importation from Mexico. Id.
                                                                                                   ,   28.

Based on a total offense level of 40 and a criminal history



2 The 11 CR Doc.  11
                     reference is to the number of the item on the docket in the underlying criminal case, No. 4: 16-
CR-132-A. The circumstances sutTOunding the superseding indictment are set forth in an order the court signed
under Case No. 4:15-CR-271-A, styled "United States of America v. Oscar Vasquez, ct al.," on May 18, 2020. CR
Doc.217.
                                                           2
    Case 4:20-cv-00596-A Document 35 Filed 11/16/20                            Page 3 of 14 PageID 335


category of III, movant's guideline imprisonment range was 360

months to life. However, the statutorily authorized maximum

sentence was 40 years; therefore, the guideline imprisonment

range because 360 to 480 months. Id.                              1   94. Movant filed

objections to the PSR. CR Doc. 1015. The probation officer filed

an addendum to the PSR, accepting some of the objections. CR

Doc. 1093.

        On February 9, 2017, movant was sentenced to a term of

imprisonment of 360 months. CR Doc. 1167. He appealed, CR Doc.

1169, and his judgment and sentence were affirmed. United States

v. Gentry, 941 F.3d 767                    (5~ Cir. 2019)

                                                       II.

                                       Grounds of the Motion

        Movant asserts four grounds in support of his motion,

worded as follows:

         Petitioner denied effective counsel during the plea
         stage resulting in involuntary guilty plea

Doc.' 1 at PageID 4 4.

         Petitioner denied ineffective counsel at sentencing
         [sic]

Id. at PageID 5.

         Petitioner denied ineffective counsel on appeal [sic]


3The "Doc._" reference is to the number of the item on the docket in this civil action, No. 4:20-CV-596-A.
4The 11 PageTD _ u reference is to the page number assigned by the comi's electronic filing system and is used
because the typewritten page numbers on the document are not the actual page numbers.
                                                          3
     Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 4 of 14 PageID 336


Id. at PageID 7.

        Counsel was ineffective at trial.

Id. at PageID 8.

        In his memorandum, movant additionally argues that he

received ineffective assistance at trial when his attorney

failed to advise him of his right to testify. Doc. 2,

PageID 43-44. He also argues that the cumulative effect of

counsel's errors constituted ineffective assistance. Id. at

PageID 51.

                                      III.

                       Applicable Standards of Review

A.      28 U.S.C. § 2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32    (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause"

for his procedural default and •actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.



                                        4
     Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 5 of 14 PageID 337


        Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)       (citing Buckelew v. United States, 575 F.2d

515, 517-18      (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouriv. Frye, 566U.S. 133,147 (2012). "[A) court need not

determine whether counsel's performance was deficient before

                                        5
  Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 6 of 14 PageID 338


examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750,       751   (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter,       562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)           (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U;S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282           (5th

Cir. 2000).

                                    IV.

                                Analysis

     In his first ground, movant argues that but for his

counsel's errors, he •would have accepted the government's plea

offer of 10 years.• Doc. 2, PageID 36. In support, he repeatedly

makes the conclusory argument that his counsel was ignorant of

                                     6
      Case 4:20-cv-00596-A Document 35 Filed 11/16/20                          Page 7 of 14 PageID 339


the law and the sentencing guidelines and gave affirmative

misadvice. Id. at PageID 38-42. He and his mother state in their

supporting declaration and affidavit that movant•s counsel

advised him that the government admitted that Shanda Hawkins

("Hawkins")          5
                         was unreliable and that the drugs she attributed to

movant could and would not be used against him. Further, even if

the drugs were attributed to him, movant•s sentencing exposure

was at worst 24 years. Doc. 4; Doc. 11. Neither of them sets

forth any of the specifics of the alleged meeting with the

attorney, such as the date, time, or place.

           The government admits that it offered to allow movant to

plead guilty to conspiracy to distribute a controlled substance,

with a statutory maximum penalty of 20 years. Doc. 25 at 1.

Movant•s counsel affirmed this in his April 26, 2016 letter to

movant. The letter explains that the government will not let

movant plead to misprision of felony as he wanted to do; that

the prosecutor was willing to limit movant•s involvement to the

last two years so as not to confuse him with his father (Billy

Fred Gentry, Jr.); and, that the plea paperwork set the maximum

sentence at twenty years. Doc. 12, PageID 123. The letter

clearly explains that if the case goes to trial, the prosecutor




5   Of all of his co-defendants, Hawkins attributed the largest quantity ofmethamphetamine to movant.
                                                          7
    Case 4:20-cv-00596-A Document 35 Filed 11/16/20                             Page 8 of 14 PageID 340


will seek a grand jury indictment that would subject movant to a

term of forty years' imprisonment.' Id. Although the letter

mentions that the prosecutor estimated movant's base level would

be 32      (for 1.5 to 5 kilograms) or 34 (for 5 to 15 kilograms),

id., a follow-up letter from counsel to movant dated May 11,

2016, clearly reflects that prosecutor thought that movant would

be held liable for between 5 and 15 kilograms based on Hawkins'

statements. Id. at PageID 124. Further, the case agent thought

movant would be held liable for "around 38 Kilograms as of April

1, 2016," and had talked to others who would make it higher.' Id.

The letter says that movant's counsel would rather take the case

to trial, but reminds movant "you're the one facing up to forty

years in custody." Id. By letter dated August 1, 2016, counsel

told movant that he would provide summaries of co-conspirator

statements. He also noted that the undersigned would not honor

any agreement between movant and the prosecutor regarding

quantity of drugs. Further, he noted the prosecutor's

acknowledgment that Hawkins was the key witness against movant,

but that Tarrant County Jail records made her statements "an

outlier." Doc. 12, PageID 125.




6As recited, supra, the superseding indictment was returned May 18, 2016. CR Doc. 215.
7The letter further clearly advised that the probation office would determine the amount of drugs to be attributed to
movant. Doc. 12, PageTD 124.
                                                          8
  Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 9 of 14 PageID 341


     Based on the evidence presented by movant himself, without

regard to the government's appendix, the record belies movant's

contention that he received ineffective assistance at the plea

stage. Movant was clearly advised that if he did not plead to an

offense that carried a 20-year maximum, he would be subjecting

himself to conviction for an offense that carried a 40-year

maximum. His attorney advised that he might be held liable for 5

to 15 kilograms or 38 kilograms or more. And, as of August 1,

2016, Hawkins was the key witness against movant. Doc. 12,

PageID 125. The contention that movant's attorney told him that

the government admitted that Hawkins was untruthful and

unreliable and that the drug weight she attributed to movant

could not be used is made out of whole cloth, apparently based

on a misunderstanding of the definition of "outlier."

     In his second ground, movant alleges that he was denied

effective assistance of counsel at sentencing. Doc. 1, PageID 5.

As supporting facts, he says that the government stipulated that

Hawkins was unreliable and could not be believed, but that his

counsel failed to report this or to offer rebuttal evidence to

overcome the sufficient indicia of reliability of the drug

weight. Id. In his memorandum he alludes to counsel's failure to

understand the sentencing guidelines. Doc. 2, PageID 45-48. He

does not point to any evidence to support this contention. Vague

                                     9
 Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 10 of 14 PageID 342


and conclusory allegations are insufficient. United States v.

Reed, 719 F.3d 369, 374 (5 th Cir. 2013). In any event, the record

reflects that counsel did object to the drug quantity attributed

to movant by Hawkins, noting that movant was incarcerated during

part of the time Hawkins said she delivered drugs to him. CR

Doc. 1015. In light of that objection, the PSR was amended to

reflect a corrected amount of 20, rather than 24, kilograms of

methamphetamine. CR Doc. 1093 at 2. The quantity did not affect

the base offense level.

     Movant additionally says that "Kerr" and "Romire" could

have testified in rebuttal to the drug amounts in the PSR. But,

to succeed on a claim regarding the testimony of uncalled

witnesses, movant must show that the witnesses were available to

testify and would have done so and show that the testimony would

have been favorable to him. Day v. Quarterman, 566 F.3d 527, 538

(5 th Cir.· 2009). In addition, he must show a reasonable

probability that the uncalled witnesses would have made a

difference to the result. Bray v. Quarterman, 265 F. App'x 296,

298 (5 th Cir. 2008). He has made no attempt to do so.

     In his third ground, movant alleges that he was "denied

ineffective counsel on appeal." Doc. 1, PageID 7. As supporting

facts, he says that counsel:     (1) appealed the judgment of

acquittal but failed to brief it,        (2) failed to advise movant

                                    10
    Case 4:20-cv-00596-A Document 35 Filed 11/16/20                           Page 11 of 14 PageID 343


that his appeal had been denied and ignored movant•s instruction

to file a petition to the Supreme Court, and (3) failed to

properly challenge the drug amount attributed by Hawkins so that

it could be properly attacked on appeal. Id. The memorandum adds

nothing but conclusory allegations and general legal principles.

Doc. 2, PageID 49-50.

        For the reasons discussed, supra, movant has not shown that

he received ineffective assistance of counsel with regard to the

drug amount attributed to him by Hawkins. As for the allegation

that counsel failed to brief the denial of his motion for

judgment of acquittal, movant fails to provide any argument in

support. Evidence of movant's guilt was overwhelming. Failing to

pursue a meritless ground on appeal is not ineffective

assistance. United States v. Wilkes, 20 F.3d 651, 653                                            (5th Cir.

1994). And, finally, movant makes the seemingly inconsistent

claim that his counsel failed to advise him that his appeal had

been denied but yet ignored his instruction to file a petition

for writ of certiorari. He offers nothing in support. Given the

plethora of letters counsel apparently sent to movant, the claim

seems most unlikely.' And,                     indeed, the record reflects that




8Movant includcs·h1 the record a letter from counsel enclosing copies of nine letters he had written movant before
May 6, 2017. Doc. 12, Page JD 126. That movant failed to include copies of all of the letters is telling.
                                                         11
     Case 4:20-cv-00596-A Document 35 Filed 11/16/20                          Page 12 of 14 PageID 344


movant did file a petition, which was denied. CR Docs. 1578,

1579.

           In his fourth ground, movant alleges that his counsel was

ineffective at trial. Doc. 1, Page ID 8. As supporting facts, he

makes the conclusory allegations that his counsel failed to

undertake any meaningful pretrial investigation and merely went

through the trial process seeking a lesser sentence than the

plea offer. Id. He does not address this ground in his

memorandum. Doc. 2. A defendant who alleges failure to

investigate must allege with specificity what the investigation

would have revealed and how it would have altered the outcome of

the case. United States v. Green, 882 F.2 999, 1003                                           (5th Cir.

1989). Movant has not done so.

           In his memorandum, movant argues that his counsel failed to

advise him of his right to testify at trial. Doc. 2, PageID 43.

In his declaration, movant says that his attorney failed to

advise him of his right to testify. He does not state what the

testimony would have been or how it would have affected the

outcome except to say "I never bought any drugs from Shanda

Hawkins.' She was being untruthful, presumably to gain favoritism

from the government." Doc. 4, PageID 66. Movant cannot say, and




9   In the memorandum, he admits that he did buy drugs for personal use. Doc. 2, Page!D 44.
                                                          12
 Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 13 of 14 PageID 345


does not say, that he did not know he had the right to testify.

The court informed the jurors before the trial began that the

defendants had no burden to present any evidence or to testify

and that they had the right to remain silent. CR Doc. 1333 at

46-47. Had movant testified, his extensive criminal record and

drug use would have come into evidence "at a high price." United

States v. Mullins, 315 F.3d 449, 456 (5th Cir. 2002). There was

overwhelming evidence of movant•s involvement in the conspiracy

from other co-conspirators, not just Hawkins. See, e.g. CR Doc.

1025; CR Doc. 1333. His denial of buying drugs from her would

not have met this other evidence. The proffered testimony would

not have affected the outcome of the case. Cf. United States v.

Wines, 691 F.3d 599, 606    (5th Cir. 2012) (noting how difficult it

would be to prove prejudice on the basis of an attorney's

counseling his client not to testify). As the trial transcript

reflects, movant's attorney did a thorough job of cross-

examining the conspirators and pointing out to the jury that

each of them hoped to gain favor by testifying. There is no

reason to believe that movant's testimony would have affected

the outcome.

     Finally, in his memorandum, movant argues that counsel's

cumulative errors amounted to ineffective assistance. Doc. 2,

PageID 51. As discussed, movant has not shown error. A

                                    13
  Case 4:20-cv-00596-A Document 35 Filed 11/16/20   Page 14 of 14 PageID 346


cumulation of harmless errors is harmless. United States v.

Munoz, 150 F.3d 401, 418     (5th Cir. 1998).

                                    V.

                                   Order

      The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

      Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253 (c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

      SIGNED November 16, 2020.




                                     14
